Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 27 July 2022 was received.  Claims 3-52-4 and 12-14 were cancelled.  Claims 1, 5-7, 10-11, and 15-17 were amended.  Claims 21 and 22 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Lee et al. in view of Yu et al. on claims 1, 2, 7, and 9 is withdrawn, independent claim 1 has been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Lee et al. in view of Yu et al. as applied to claim 2 and further in view of Pan et al. on claims 3-6 and 8 is withdrawn, because independent claim 1 has been amended.

Claims 1, 5- 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0287145) in view of Yu et al. (CN 108258193A, machine translation) and Pan et al. (US 2011/0123866).
Regarding claim 1, Lee discloses a negative electrode for a lithium-ion battery [0009], comprising: a current collector (100) [0017]; and at least two graphite layers (210, 220) [0020-0021] with different lithium ion diffusion rates (capacity density) [0022-0025] covering a surface of the current collector in a stacked manner [0017] (Fig 1); wherein the at least two graphite layers further comprise an innermost graphite layer in contact with the current collector and at least one non-innermost graphite layer facing away from the current collector (210, 220; Fig 1) [0020-0021] but does not explicitly teach different capacity densities, capacity density of the at least one non-innermost graphite layer is greater than a capacity density of the innermost graphite layer, or wherein the capacity densities of the at least two graphite layers gradually increase in a direction away from the current collector. 

    PNG
    media_image1.png
    163
    460
    media_image1.png
    Greyscale

Yu teaches negative electrode material layers adhered onto the surface of a current collector (Abstract) including graphite [0047] can be varied in the gram capacity value (capacity per gram) between the layers to achieve the same unit area capacity and compensation for the thickness of the respective material regions/layers [0044-0045].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide active material layers with different gram capacities (capacity densities) in the active material layers of Lee because Yu recognizes that modifications allow for compensation for thickness to achieve the desired unit area capacity.
Pan teaches electrodes having a matrix of plurality of layers with functional gradients (Abstract) including density gradients (compacted densities) [0036-0037], structural gradients (particle size) [0044] can provide improved performance based on optimization of the composition, structure, and organization among different regions within an electrode [0135].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the parameters for capacity such as capacity per gram, capacity density, and structure as a gradient in the electrode of Lee and Yu because Pan recognizes that the application of functional gradients allows for improved performance by optimizing the composition, structure, and organization among the different regions of the electrode. Furthermore, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05)

Regarding claims 5 and 6, Lee does not explicitly disclose wherein the capacity densities of the at least two graphite layers gradually increase in a direction away from the current collector; wherein at least one group of a capacity per gram, a compacted density, or a graphite particle median diameter of the at least two graphite layers gradually increases in the direction away from the current collector; the capacity per gram of each of the graphite layers ranges from 300 to 365 mAh/g, the compacted density of each of the graphite layers ranges from 1.55 to 1.85 g/cm3, and the graphite particle median diameter of each of the graphite layers ranges from 5 to 25µm; and wherein the capacity density of the innermost graphite layer is at a lowest level of the graphite layer, and the capacity density of the innermost graphite layer ranges from 450 to 630 mAh/cm3.
Pan teaches electrodes having a matrix of plurality of layers with functional gradients (Abstract) including density gradients [0036-0037], structural gradients (particle size) [0044] can provide improved performance based on optimization of the composition, structure, and organization among different regions within an electrode [0135].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the capacity density as a gradient in the electrode of Lee and Yu because Pan recognizes that the application of functional gradients including density and structural gradients allow for the improved performance by optimizing the composition, structure, and organization among the different regions of the electrode. Furthermore, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05)

Regarding claim 7, Modified Lee discloses the negative electrode for the lithium-ion battery of claim 2, wherein a time for lithium ion intercalation in the non-innermost graphite layer is less than or equal to a time for lithium ion intercalation in the innermost graphite layer [0022-0025].  
Regarding claim 8, Modified Lee discloses the negative electrode for the lithium-ion battery of claim 1, wherein: a thickness of each of the graphite layers ranges from 1 to 80 µm [0047-0050], but does not explicitly recognize a surface density of each of the graphite layers ranges from 0.001 g/cm2 to 0.3 g/cm2.  
	Pan teaches a first and second electrode layers surfaces form electrically and ionically conductive interfaces between each other [0045].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the electrode layers of Lee and Yu would have characteristics suitable for the interface between adjacent layers including surface density because Pan recognizes that such surfaces should form electrically and ionically conductive interfaces even when forming layers which are functionally different from each other.
Regarding claim 9, Lee discloses the negative electrode for the lithium-ion battery of claim 1, the at least two graphite layers cover two opposite surfaces of the current collector [0019].
	
Regarding claim 21, Lee does not explicitly teach the negative electrode for the lithium-ion battery of claim 1, wherein a thickness of each of the graphite layers is determined according to time for lithium ion intercalation in the at least two graphite layers.
However, Yu recognizes negative electrode material layers adhered onto the surface of a current collector (Abstract) including graphite [0047] can be varied in the gram capacity value between the layers to achieve the same unit area capacity and compensation for the thickness of the respective material regions/layers [0044-0045].  It would have been obvious to one of ordinary skill in the art that a material with a recognized gram capacity and unit area capacity would determine the overall capacity of the layers when calculating the total volume (factoring in thickness) of Lee because Yu recognizes that modifications including compensation for thickness provides for achieving the desired unit area capacity.
Regarding claim 22, Yu further teaches the negative electrode for the lithium-ion battery of claim 1, wherein the capacity per gram refers to a ratio of electric capacity released by active substances inside a battery to mass of the active substances [0079, 0093, 0095, 0097 0101, 0103].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Yu merely discloses the capacity per gram and Pan only discloses the loading density.  Any one of Lee, Yu or Pan either alone or in combination fails to disclose the change of the capacity per gram, compacted density, and the graphite particle median diameter so as to realize different capacity densities.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection above the primary reference of Lee clearly recognizes two graphite layers with different lithium ion diffusion rates [0022-0025].  The secondary reference of Yu further teaches that graphite can be varied in its gram capacity value to achieve a desire unit area capacity and thickness compensation [0044-0045].  The tertiary reference of Pan teaches functional gradients including density gradients [0036-0037] and structural gradients [0044] to optimize an electrode.  The combined teachings of Lee, Yu, and Pan would make obvious to a skilled artisan the change of the capacity per gram, compacted density, and the graphite particle median diameter so as to realize different capacity densities as required by the limitations of the newly amended claim.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727